Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 11, 2021.  As directed by the amendment: claims 21-22, 28 and 40 have been amended, claims 1-20, 23, 26-27 and 29-39 have been cancelled, and claims 43-58 have been added.  Thus, claims 21-22, 24-25, 28 and 40-58 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the claim objections of the previous action.
Response to Arguments
Applicant’s arguments, see Remarks, filed February 11, 2021, with respect to claims 21-22, 28 and 40 have been fully considered and are persuasive.  The rejections of claims 21-22, 28 and 40 and claims depending therefrom have been withdrawn. 
Claim Interpretation
Applicant argues on page 12 of the Remarks received February 11, 2021 that the “safety mechanism” of claim 28 does not invoke 35 U.S.C. §112(f) because the terms “means for” or “step for” are not used and because “mechanism which is configured to” connotes sufficient structure.  In response, Examiner is not persuaded by Applicant’s arguments and maintains the claim interpretation of the previous action for the reasons described therein. 
Election/Restrictions
Newly submitted claims 43-58 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Group I, claims 21-22, 24-25, 28 and 40-42, drawn to a drug delivery pump.
Group II, claims 43-58, drawn to a wearable drug delivery device and method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a drug storage container and needle insertion mechanism including a retainer, these technical features are not special technical features as it does not make a contribution over the prior art in view of Politis et al. (Politis), US 2014/0058353 A1.  Politis teaches an infusion device 10, P0063 having a drug storage container (medicament pump, P0066) and a needle insertion mechanism (device 100, P0089 and shown in Figs. 11-14) including a retainer (spring retainer 168, P0090 and shown in Fig. 13).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-58 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claims 21-22, 24-25, 28 and 40-42 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed drug delivery pump. 
The closest prior art is Bente et al. (Bente), WO 2014/0362239 A2.
Regarding claim 21, Bente fails to teach among all the limitations or render obvious a drug delivery pump as claimed, which includes wherein the gear interface is configured such that a force applied to the gear interface by the gear assembly does not impart a torque causing the gear interface to rotate, in combination with the total structure and function of the drug delivery pump as claimed.  
Regarding claim 22, Bente fails to teach among all the limitations or render obvious a drug delivery pump as claimed, which includes a slide; and a selector member disposed between the drive mechanism and the needle insertion mechanism (NIM), wherein actuation of the activation mechanism causes translation of the slide and wherein the drive mechanism causes the selector member to be positioned such that contact between the slide and the selector member causes at least a portion of the slide to be displaced bringing the slide into contact with a throw arm which is caused to translate with the slide the translation of the throw arm causing needle insertion by the NIM, in combination with the total structure and function of the drug delivery pump as claimed.  
Regarding claim 28, Bente fails to teach among all the limitations or render obvious a drug delivery pump as claimed, which includes a safety mechanism which is configured to terminate or slow delivery of the drug fluid through the fluid pathway 
Regarding claim 40, Bente fails to teach among all the limitations or render obvious a drug delivery pump as claimed, which includes wherein the gear interface is a key wherein the key has a first flange having a first aperture and a second flange having a second aperture, the first flange being axially offset from the second flange, in combination with the total structure and function of the drug delivery pump as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Newly added claims 43-58 are directed to non-elected subject matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783